Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, last line, change “discharged” to --  detached  -- as this is more descriptive of removing a cartridge. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (U.S. 2007/0237551) in view of Kim et al. (U.S. 2008/0181673).
	Kawai teach an image forming apparatus 100 (Fig.1) including an apparatus body 1 including an image forming portion 101 for forming a toner image onto a recording sheet, a developing device 2,  and a cartridge 3 for storing toner and to be attachable to the developing device. The developing apparatus includes a developer receiving part 24 having a receiving port 21 for receiving developer from the cartridge, a first shutter 22 for moving between an open position for opening the receiving port and a closed position for closing the receiving port, and a first urging member 23 for urging the first shutter in a closed position (Fig.2A, par. 28). The toner cartridge includes a supplying port 31 for supplying toner to the developing apparatus via the developer receiving part, a second shutter 32 for moving between an open position for opening the supplying port and a closed position for closing the supplying port, and a second urging member 33 for urging the first shutter in a closed position (Fig.2A, par. 29). The first shutter 22 has a first contact portion 223, the cartridge has a second contact portion 323 wherein the contact portions contact each other so that the first shutter is in the open position against the urging force of the first urging member 23 when the cartridge is attached to the developer receiving part (see Fig.4B). Upon detaching the cartridge (Fig.4B to Fig. 4A), the contact state between the first contact portion and the second contact portion is maintained while the second shutter 32 is moved from the open to the closed position. 
	
	Specifically, Kawai teach all that is claimed except a third and fourth contact portions which contact each other when the second shutter is in the open position. 
Kim et al. teach and image forming apparatus having a cartridge for supplying toner to a developer apparatus (par.6). The developing apparatus includes a developer receiving part 10 having a receiving port 11 for receiving developer from the cartridge, a first shutter 12 for moving between an open position for opening the receiving port and a closed position for closing the receiving port, and a first urging member 15 for urging the first shutter in a closed position (Fig.1, par.6-7). The toner cartridge includes a supplying port 2 for supplying toner to the developing apparatus via the developer receiving part, a second shutter 3 for moving between an open position for opening the supplying port and a closed position for closing the supplying port, and a second urging member 5 for urging the first shutter in a closed position (Fig.1, par. 6-7). The first shutter 12 has a first contact portion 12a, the cartridge 1 has a second contact portion (no reference numeral but seen abutting against 12a in Fig.3a) wherein the contact portions contact each other so that the first shutter is in the open position against the urging force of the first urging member 23 when the cartridge is attached to the developer receiving part (see Fig.3E). The developing apparatus receiving body has a third contact portion (no reference numeral) which contacts a fourth contact portion 3a of the second shutter 3 (see Fig.3E) wherein the third and fourth contact portions contact each other so that the second shutter 3 is in an open position against the urging force of the urging member 5 (Fig.3E). Upon detaching the cartridge (Fig.3E,3C,3A), the contact state between the first contact portion 12a and the second contact portion is maintained while the second shutter 3 is moved from the open to the closed position. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kawai so that the first and second shutters, toner cartridge and developing receiving apparatus have two sets of contacting portions (first,second,third,fourth) so as to move the shutters from the open and closed positions because this is a known way to actuate these shutters so as to provide for reliable opening and closing of the shutters/ports when the cartridge is attached to the developing device while preventing toner contamination as taught by Kim et al. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852